 

AO 199A (Rev. 12/11- EDCA [Fresno]} Order Setting Conditions of Release Page 1 of 3 Pages

 

UNITED STATES DISTRICT COURT

       

 

for the | Fee Blowers potent”
Eastern District of California JAN 2.4 2020
GLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA, : EASTERN DISTRICT OF a FORNIA
) BY. DEPUTY CLERK
Vv. )
: ) Case No. 1:19-cr-00274-LJO-SKO
SANDRA JUDITH CASTANEDA CISNEROS, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
Place

U.S. MAGISTRATE JUDGE SHEILA K. OBERTO in Courtroom 7 (unless another courtroom is designated)

 

on MARCH 16, 2020 at 1:00 PM

Date and Time

If blank, defendant will be notified of next appearance,

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

(Copies to: Defendant (through PTS) PRETRIALSERVICES USATTORNEY US MARSHAL)

 

 

 
 

AO 199B (Rev. 69/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

CASTANEDA CISNEROS, Sandra Judith
Doc. No. 1:19-CR-00274-LJO-SKO-002
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

O (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or disappears.

SIGNED:

 

CUSTODIAN
M (7) The defendant must:
Mw (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
vw (b) report.in person to the Pretrial Services Agency on the first working day following your release
from custody;
4 (c) reside at a location approved by the PSO, and not move or be absent from this residence for
more than 24 hrs. without prior approval of PSO; travel restricted to Eastern District of
California, unless otherwise approved in advance by PSO;

(d) collection of a DNA sample;

(e) report any contact with law enforcement to your PSO within 24 hours;

(f) not possess, have in your residence, or have access to a firearm/ammunition, destructive
device, or other dangerous weapon; additionally, you must provide written proof of divestment
of all firearms/ammunition, currently under your control;

vj (g) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must

pay all or part of the costs of the testing services based upon your ability to pay, as determined
by the Pretrial Services Officer;

wv (h) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled

substance without a prescription by a licensed medical practitioner; and you must notify
Pretrial Services immediately of any prescribed medication(s). However, medical marijuana,
prescribed and/or recommended, may not be used;

vi (i) not open any bank accounts, lines of credit, or credit card accounts, unless approved in advance

by a PSO; and,

MI (j) surrender your passport to the Clerk, United States District Court, and you must not apply for

or obtain a passport or any other travel documents during the pendency of this case.

SAW

a

 
 

AO 199C (Rev. 09/08- EDCA [Fresno}) Advice of Penalties . Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: SANDRA JUDITH CASTANEDA CISNEROS
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly-fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not —
more than $250,000 or imprisoned for not more than five years, or both;
(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both:
(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.
Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. 1 promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed, I am aware of the penalties and sanctions

set forth above.

Defendant's Signature

Directions to the United States Marshal

{ ) The defendant is ORDERED released after processing.

/ fs béeial Offi ices feof
| BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S, MARSHAL

 

 

 
